Exhibit 10.2

 

[EXECUTION]

 

CONTINUING GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of June 29, 2004, by the undersigned
guarantor (whether one or more “Guarantor”, and if more than one jointly and
severally), in favor of BANK OF AMERICA, N.A., as administrative agent for the
Lenders under the Credit Agreement as defined below (in such capacity, “Agent”).

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to WESTERN GAS RESOURCES, INC. (the
“Borrower”) by Lenders and any other subsidiaries or affiliates of Lenders and
their successors and assigns, pursuant to the Credit Agreement the undersigned
hereby furnishes its guaranty of the Guaranteed Obligations (as hereinafter
defined) as follows:

 

1.                                      Guaranty.  The Guarantor hereby
absolutely and unconditionally guarantees, as a guarantee of payment and not
merely as a guarantee of collection, prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future indebtedness and liabilities of every kind, nature
and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower to (i) the Agent and the
Lenders arising under that certain Amended and Restated Credit Agreement of even
date herewith between the Borrower, Agent and the Lenders (the “Credit
Agreement”; terms used and not defined herein shall have the meaning given them
in the Credit Agreement) and all instruments, agreements and other documents of
every kind and nature now or hereafter executed in connection with the Credit
Agreement (including all renewals, extensions and modifications thereof and all
reasonable costs, attorneys’ fees and expenses incurred by the Agent or any
Lender in connection with the collection or enforcement thereof owed pursuant to
the Loan Documents) and (ii) any Lender or any Affiliate of any Lender arising
under any Swap Contract between Borrower or any Affiliate of Borrower and any
Lender or any Affiliate of any Lender (collectively, the “Guaranteed
Obligations”) absent manifest error.  The Lenders’ books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty. 
Each of the undersigned hereby agrees that its obligations hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any applicable state law.

 

2.                                      No Setoff or Deductions; Taxes. The
Guarantor represents and warrants that it is incorporated/organized and resident
in the United States of America. All payments by the Guarantor hereunder shall
be paid in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If the Guarantor must make a payment under this Guaranty, the Guarantor
represents and warrants that it will make the payment

 

--------------------------------------------------------------------------------


 

from one of its U.S. resident offices to the Agent, for the benefit of the
Lenders, so that no withholding tax is imposed on the payment.  If
notwithstanding the foregoing, the Guarantor makes a payment under this Guaranty
to which foreign withholding tax applies, or any taxes (other than taxes on net
income (a) imposed by the country or any subdivision of the country in which any
Lender’s principal office or actual lending office is located and (b) measured
by the United States taxable income such Lender would have received if all
payments under or in respect of this Guaranty were exempt from taxes levied by
the Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Paragraph 2, the Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that such Lender receives the
sum it would have received had no such deduction or withholding been made and
shall also pay to such Lender, on demand, all additional amounts which such
Lender specifies as necessary to preserve the after-tax yield such Lender would
have received if such taxes had not been imposed.

 

The Guarantor shall promptly provide Agent and any such Lender with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

3.                                      No Termination.  This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Agent and the
Lenders or facilities provided by the Lenders with respect to the Guaranteed
Obligations are terminated.  At the Agent’s option, all payments under this
Guaranty shall be made to an office of the Agent located in the United States
and in U.S. Dollars.

 

4.                                      Waiver of Notices.  The Guarantor waives
notice of the acceptance of this Guaranty and of the extension or continuation
of the Guaranteed Obligations or any part thereof.  Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled.

 

5.                                      Subrogation.  The Guarantor shall
exercise no right of subrogation, contribution or similar rights with respect to
any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty are indefeasibly paid
and performed in full and any commitments of the Agent and the Lenders or
facilities provided by the Lenders with respect to the Guaranteed Obligations
are terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Agent and shall forthwith be paid to the Agent to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.

 

6.                                      Waiver of Suretyship Defenses.  The
Guarantor agrees that the Agent and/or the Lenders may, at any time and from
time to time, and without notice to the Guarantor, make any agreement with the
Borrower or with any other person or entity liable on any of the Guaranteed
Obligations or providing collateral as security for the Guaranteed Obligations,
for the extension, renewal, payment, compromise, discharge or release of the
Guaranteed Obligations or any collateral (in whole or in part), or for any
modification or amendment of the terms thereof or of any instrument or agreement
evidencing the Guaranteed Obligations or the provision of collateral, all
without in any way impairing, releasing, discharging or otherwise affecting the
obligations of the Guarantor under this Guaranty.  The Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of the Borrower, or any claim that the Guarantor’s obligations exceed or are
more burdensome than those of the Borrower and waives

 

2

--------------------------------------------------------------------------------


 

the benefit of any statute of limitations affecting the liability of the
Guarantor hereunder.  The Guarantor waives any right to enforce any remedy which
the Agent and/or the Lenders now have or may hereafter have against the Borrower
and waives any benefit of and any right to participate in any security now or
hereafter held by the Agent and/or the Lenders.  Further, the Guarantor consents
to the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.

 

7.                                      Exhaustion of Other Remedies Not
Required.  The obligations of the Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations.  The Guarantor waives diligence by the Agent and the Lenders and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring the Agent
and/or the Lenders to exhaust any right or remedy or to take any action against
the Borrower, any other guarantor or any other person, entity or property before
enforcing this Guaranty against the Guarantor, including but not limited to the
benefits of Sections 34.02 and 34.03 of the Texas Business and Commerce Code,
§17.001 of the Texas Civil Practice and Remedies Code, and Rule 31 of the Texas
Rules of Civil Procedure, or any similar statute.

 

8.                                      Reinstatement.  Notwithstanding anything
in this Guaranty to the contrary, this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any portion
of the Guaranteed Obligations is revoked, terminated, rescinded or reduced or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or any other person or entity or otherwise, as if
such payment had not been made and whether or not the Agent or any Lender is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

9.                                      Subordination.  The Guarantor hereby
subordinates the payment of all obligations and indebtedness of the Borrower
owing to the Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrower to the Guarantor as subrogee of
the Agent and the Lenders or resulting from the Guarantor’s performance under
this Guaranty, to the indefeasible payment in full of all Guaranteed
Obligations. If any Event of Default as defined in the Credit Agreement shall
have occurred and be continuing and the Agent so requests, any such obligation
or indebtedness of the Borrower to the Guarantor shall be enforced and
performance received by the Guarantor as trustee for the Agent and the proceeds
thereof shall be paid over to the Agent, for the benefit of the Lenders, on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantor under this Guaranty.

 

10.                               Information.  The Guarantor agrees to furnish
promptly to the Agent any and all financial or other information regarding the
Guarantor or its property as the Agent may reasonably request in writing.

 

11.                               Stay of Acceleration.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed, upon the insolvency, bankruptcy or reorganization of the Borrower or any
other person or entity, or otherwise, all such amounts shall nonetheless be
payable by the Guarantor immediately upon demand by the Agent.

 

12.                               Expenses.  The Guarantor shall pay on demand
all reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of the Agent’s
and the Lenders’ rights under this Guaranty, including any incurred in the
preservation, protection or enforcement of any rights of the Agent and the
Lenders in any case commenced by or against the Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or

 

3

--------------------------------------------------------------------------------


 

successor statute.  The obligations of the Guarantor under the preceding
sentence shall survive termination of this Guaranty.

 

13.                               Amendments.  No provision of this Guaranty may
be waived, amended, supplemented or modified, except by a written instrument
executed by the Agent (with the consent of Lenders as required under the Credit
Agreement) and the Guarantor.

 

14.                               No Waiver; Enforceability.  No failure by the
Agent or any Lender to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or in equity.  The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein.

 

15.                               Assignment; Governing Laws; Jurisdiction. 
This Guaranty shall (a) bind the Guarantor and its successors and assigns,
provided that the Guarantor may not assign its rights or obligations under this
Guaranty without the prior written consent of the Agent and the Lenders as
provided in and in accordance with the Credit Agreement (and any attempted
assignment without such consent shall be void), (b) inure to the benefit of the
Agent and the Lenders and their successors and assigns and the Agent and Lenders
may, as provided in and in accordance with the Credit Agreement and without
affecting the Guarantor’s obligations hereunder, assign or sell participations
in the Guaranteed Obligations and this Guaranty, in whole or in part, and (c) be
governed by the internal laws of the State of Texas.  The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in Dallas, Texas in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by the Agent in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
by registered or certified mail at its address specified below.  The Guarantor
agrees that the Agent and the Lenders may disclose to any prospective purchaser
and any purchaser of all or part of the Guaranteed Obligations any and all
information in the Agent’s and Lenders’ possession concerning the Guarantor,
this Guaranty and any security for this Guaranty.

 

16.                               Condition of the Borrower.  The Guarantor
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from the Borrower such information concerning the
financial condition, business and operations of the Borrower as the Guarantor
requires, and that the Agent and the Lenders have no duty, and the Guarantor is
not relying on the Agent or any Lender at any time, to disclose to the Guarantor
any information relating to the business, operations or financial condition of
the Borrower.

 

17.                               Setoff.  If and to the extent any payment is
not made when due hereunder, the Lenders may setoff and charge from time to time
any amount so due against any or all of the Guarantor’s accounts or deposits
with the Lenders.

 

18.                               Other Guarantees.  Except as set forth in
paragraph 21, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor in favor of Agent, for
the benefit of the Lenders, or any term or provision thereof.

 

19.                               Representations and Warranties.  The Guarantor
represents and warrants that (i) it is duly organized and in good standing under
the laws of the jurisdiction of its organization and has full capacity and right
to make and perform this Guaranty, and all necessary authority has been
obtained; (ii)

 

4

--------------------------------------------------------------------------------


 

this Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (iii) the making and performance of this Guaranty
does not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property is bound or affected,
except as could not reasonably be expected to have a Material Adverse Effect;
(iv) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect; (v) by virtue of its relationship with
the Borrower, the execution, delivery and performance of this Guaranty is for
the direct benefit of the Guarantor and it has received adequate consideration
for this Guaranty; and (vi) the financial information, that has been delivered
to the Agent and the Lenders by or on behalf of the Guarantor, is complete and
correct in all material respects and accurately presents the financial condition
and the operational results of the Guarantor and since the date of the most
recent financial statements delivered to the Agent, there has been no material
adverse change in the financial condition or operational results of the
Guarantor.

 

20.                               WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE
EXTENT ALLOWED BY APPLICABLE LAW, THE PARTIES HERETO EACH WAIVE TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS
GUARANTY.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

21.                               AMENDMENT AND RESTATEMENT.  This Guaranty
restates and amends in its entirety (i) that certain Guaranty dated as of
April 24, 2003, executed by MIGC, Inc., Western Gas Resources-Texas, Inc., MGTC,
Inc., Mountain Gas Resources, Inc., Lance Oil & Gas Company, Inc., and Western
Gas Wyoming, L.L.C., in favor of Agent, and all of the terms and provisions
hereof shall supersede the terms and provisions thereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

5

--------------------------------------------------------------------------------


 

Executed as of the date first written.

 

 

 

MIGC, INC.

 

WESTERN GAS RESOURCES - TEXAS, INC.

 

MGTC, INC.

 

MOUNTAIN GAS RESOURCES, INC.

 

LANCE OIL & GAS COMPANY, INC.

 

 

 

WESTERN GAS WYOMING, L.L.C.

 

By:  Western Gas Resources, Inc., its sole member

 

 

 

 

 

By:

/s/ William J. Krysiak

 

 

 

William J. Krysiak

 

 

Executive Vice President and Chief Financial

 

 

Officer of each Guarantor

 

 

 

 

 

Address of each Guarantor:

 

 

 

1099 18th Street, Suite 1200

 

Denver, CO 80202

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Richard L. Stein

 

 

 

Name: Richard L. Stein

 

 

Title: Principal

 

--------------------------------------------------------------------------------